DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification

SMDL# 10-014
ACA# 5
July 13, 2010
Re: Extended Period for Collection of Provider
Overpayments
Dear State Medicaid Director:
This letter is one of a series intended to provide guidance on the implementation of the Patient
Protection and Affordable Care; (Pub. L. No. 111-148), as amended by the Health Care and
Education Reconciliation Act of 2010; (Pub. L. No. 111-152), together called the Affordable
Care Act (ACA). Specifically, this letter provides initial guidance on Section 6506 of the
Affordable Care Act, which is entitled, “Overpayments.” This section was effective March 23,
2010, the date of enactment, and provides an extension of the period for collection of
overpayments. For overpayments identified prior to the effective date, the previous rules on
discovery of overpayments will be in effect.
Under section 6506 of the Affordable Care Act, States now have up to one year from the date of
discovery of an overpayment for Medicaid services to recover, or to attempt to recover, such
overpayment before making an adjustment to refund the Federal share of the overpayment.
Except in the case of overpayments resulting from fraud (discussed below), the adjustment to
refund the Federal share must be made no later than the deadline for filing the quarterly
expenditure report (Form CMS-64) for the quarter in which the one-year period ends, regardless
of whether the State recovers the overpayment. Previously, States were allowed up to 60 days
from the date of discovery of an overpayment to recover such overpayment before making the
adjustment to the Federal share.
This change to Federal law does not affect the treatment of Federal credit for amounts actually
collected prior to the expiration of the one-year time limit. Such amounts remain due on the
CMS-64 form filed for the quarter in which the collection is actually made. As required under
section 1903(d)(3) of the Social Security Act (the Act), OMB Circular A-87 Cost Principles for
State, Local and Indian Tribal Governments, Attachment A, Section C, and Federal regulations at
45 CFR section 92.21(f), reported medical assistance expenditures must be net of all applicable
credits. Applicable credits refer to those receipts or reduction of expenditure-type transactions
that offset or reduce expense items allocable to Federal awards, including adjustments of
overpayments. To the extent that adjustments of overpayments received by the State relate to
allowable costs, they must be credited to the Federal award in the quarter in which the collection
is made.

Page 2 – State Medicaid Director
Section 6506(a)(1)(B) of the Affordable Care Act amends the Act by adding section
1903(d)(2)(D)(ii) pertaining to overpayments made due to fraud, which is defined in Federal
regulations at 42 CFR sections 433.304 and 455.2. Specifically, when a State has been unable to
recover overpayments due to fraud within one year of discovery because of an ongoing judicial
or administrative process, the State will have until 30 days after the conclusion of judicial or
administrative processes to recover such overpayments before making the adjustment to the
Federal share. Previously, there had been no specific exception for fraud recoveries in the
statute, although Federal regulations at 42 CFR section 433.316 provide that the date of
discovery of an overpayment resulting from fraud or abuse is determined differently than for
other types of overpayments. As a result of changes under the Affordable Care Act, the
discovery date for overpayments due to fraud begins on the date of the final written notice of the
State’s overpayment determination to the provider.
Section 6402(a) of the Affordable Care Act also addresses overpayments. This provision, which
amends the Act by creating a new section 1128J, has no impact on a State’s obligations under
section 6506 of the Affordable Care Act to return the Federal share. Instead, the new section
1128J(d)(2) of the Act makes explicit that overpayments must be reported and returned to States
within 60 days of identification or by the date any corresponding cost report is due, whichever is
later. This provision applies to providers of services, suppliers, Medicaid managed care
organizations, Medicare Advantage organizations, and Medicare Prescription Drug Program
sponsors. It does not apply to beneficiaries.
To the extent there is a conflict with existing regulatory language, the provisions of section
6506(a) of the Affordable Care Act and this guidance supersede the Federal regulations at 42
CFR Part 433 subpart F. We will issue guidance regarding additional aspects of section 6506 in
the future, including the requirements of section 6506(b) of the Affordable Care Act to assure the
correction of identified claims overpayments with new Medicaid Management Information
System edits, audits, and other appropriate corrective action.
We look forward to our continuing work together as we implement this important legislation. If
you have questions regarding this information, please contact Mr. Ron Perkins, Director of the
Division of Financial Operations, Ronald.Perkins@cms.hhs.gov, or at 410-786-8669.
Sincerely,
/s/
Cindy Mann
Director

Page 3 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

